DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refer to PGPUB US 20210262718 A1 for paragraph numbering.


Response to Amendment
The amendment filed on June 20, 2022 has been entered. Claims 1-2 and 4-20 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the April 19, 2022 Office Action except as mentioned below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 11-12is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MILLER (US 20190093938, hereinafter MILLER).
Regarding claim 1, MILLER discloses:
A refrigerator (100), comprising:
a cabinet structure (102) having a refrigerator compartment (122) and a freezer compartment (124);
an evaporator (188A) positioned in the freezer compartment within an evaporator housing (area around 188A);
a door (128) pivotally coupled to the cabinet structure for selectively providing access to the refrigerator compartment (122), wherein the door includes an ice maker (152) operably coupled to the door for pivoting movement therewith; and
a duct assembly (166, 168) having an ice maker feed duct (166) operably coupled to the evaporator housing at a first end (FIG. 3) and further coupled to the ice maker at a second end (FIG. 3), wherein the duct assembly further includes an ice maker return duct (168) operably coupled to the ice maker at a first end (FIG. 3) and further coupled to the evaporator housing at a second end (FIG. 3), wherein the ice maker return duct includes a body portion (see FIG. 3 illustration below) disposed between the first and second ends of the ice maker return duct, and further wherein the body portion of the ice maker return duct defines a substantially linear descending airway (see FIG. 3 illustration below, the claim requires only a body portion of the ducts to be substantially linearly descending, not the entire duct).

    PNG
    media_image1.png
    1289
    804
    media_image1.png
    Greyscale


Regarding claim 2, MILLER discloses the limitations of claim 1. MILLER additionally discloses:
wherein the ice maker feed duct (166) includes a body portion (see FIG. 3 illustration above) disposed between the first and second ends of the ice maker feed duct (166), and further wherein the body portion of the ice maker feed duct defines a substantially linear ascending airway (31 as the only mapped body portion is a substantially linear ascending airway; the other segments of the feed duct do not violate the claimed limitations).

Regarding claim 4, MILLER discloses the limitations of claim 1. MILLER additionally discloses:
a first fan (189A) fluidically coupled to the evaporator (188A) for providing cold air from the evaporator to the first fan.


Regarding claim 11, MILLER discloses:
A refrigerator (100), comprising:
a cabinet structure (102) having a refrigerator compartment (122), a freezer compartment (124) and at least one sidewall (see FIG. 3 illustration below) with an interior cavity (containing 166 and 168);
an evaporator housing (area around 188A) positioned within the freezer compartment and having first and second portions (see FIG. 3 illustration above);
an evaporator (188A) positioned within the first portion of the evaporator housing (see FIG. 3 illustration above); and
a duct assembly (166, 168) having an ice maker feed duct (166) operably coupled to the second portion of the evaporator housing (area around 188A) at a first end (FIG. 3) and further coupled to an ice maker (152) disposed above the freezer compartment at a second end (FIG. 3), wherein the duct assembly further includes an ice maker return duct (168) operably coupled to the ice maker at a first end (FIG. 3) and further coupled to the first portion of the evaporator housing at a second end (FIG. 3), and further wherein the ice maker feed duct and the ice maker return duct include substantially linear body portions (see FIG. 3 illustration above, the claim requires only a body portion of the ducts to be substantially linearly descending or ascending) defined between the first and second ends thereof, and further wherein the body portions of the ice maker feed duct and the ice maker return duct are disposed within the interior cavity of the at least one sidewall (see FIG. 3 illustration above) of the cabinet structure.

Regarding claim 12, MILLER discloses the limitations of claim 11. MILLER additionally discloses:
a freezer compartment fan (FIG. 7, fan 189A is shown overlapping and occluding evaporator 188A in the vertical direction) disposed in the second portion of the evaporator housing and fluidically coupled to the first portion of the evaporator housing.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by LEE (US 20060179869, hereinafter LEE).
Regarding claim 15, LEE discloses:
A refrigerator (FIG. 1), comprising:
first and second fans (66, 68) each having a first side and a second side, wherein the first and second fans are arranged in-series with the second side of the first fan (66) fluidically coupled (via 75) to the first side of the second fan (68) by an inlet (from 75);
an evaporator (65) disposed within a freezer compartment (51) and fluidically coupled to the first side of the first fan (66);
an ice maker (10) disposed outside of the freezer compartment (51) and fluidically coupled (via 71) to the second side of the second fan (68) by an ice maker feed duct (71); and
an ice maker return duct (90) fluidically coupled between the ice maker (10) and the evaporator (65).

Regarding claim 16, LEE discloses all the limitations of claim 15. LEE additionally discloses:
wherein the evaporator (65) is operable between a freezer compartment (51) cooling cycle (only fan 66 is running) and an ice making cycle (both fans 66 and 68 are running), and further wherein the first and second fans (66, 68) are operable between active and at-rest conditions (¶ 90, fan 66 cools chamber 51; ¶ 103, fans 66 and 68 fast cool icemaker 10’s cavity 61; ¶ 114, fans 66 and 68 may be stopped).

Regarding claim 17, LEE discloses the limitations of claim 16. LEE additionally discloses:
wherein the first fan (66) is in the active condition and the second fan (68) is in the at-rest condition during the compartment cooling cycle (¶ 90, the cold air formed in the vicinity of the evaporator 65 is supplied to the freezing chamber 51 or the refrigerating chamber 52 by the fan 66; ¶ 103, fan 68 is used to quickly cool icemaker 10’s cavity 61).

Regarding claim 18, LEE discloses the limitations of claim 17. LEE additionally discloses:
wherein cold air from the evaporator (65) is provided at a first temperature level (freezer temperature because (¶ 103) fan 66 fails fast supply to icemaker 10’s cavity 61, however fan 66 still slow supplies air to icemaker 10’s cavity 61 when fan 66 runs) to the ice maker during the freezer compartment cooling cycle.

Regarding claim 19, LEE discloses the limitations of claim 18. LEE additionally discloses:
wherein the first fan (66) is in the active condition and a second fan (68) is in the active condition during the ice making cycle (¶ 100 and 103-104) simultaneously operates both fans to provide sufficiently cold air to the ice-making chamber to make ice).

Regarding claim 20, LEE discloses the limitations of claim 19. LEE additionally discloses:
wherein cold air from the evaporator (65) is provided at a second temperature level (¶ 103, both fans 66 and 68 are running to quickly supply cold air to icemaker 10’s cavity 61, thus both fans provide colder air than fan 66 alone) to the ice maker during the ice making cycle (fans 66 and 68 are running), and further wherein the second temperature level is lower than the first temperature level.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issu2e.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER in view of LEE.
Regarding claim 5, MILLER discloses the limitations of claim 4. MILLER is silent regarding the configuration of air flowing into the freezer compartment.
LEE additionally teaches: a refrigerator having
an outlet (within 51; ¶ 90, fan 66 blows air into freezer chamber 51) having a first end fluidically coupled to the first fan (66) and a second end opening (¶ 90, fan 66 blows air into freezer chamber 51) into the freezer compartment (51) to interconnect the first fan (66) with the freezer compartment, wherein the outlet includes a body portion (see FIG. 9 illustration below) disposed between the first and second ends of the outlet; and
an inlet (between 66 and 70) having first and second ends, wherein the inlet is fluidically coupled to the body portion of the outlet at the first end of the inlet.

    PNG
    media_image2.png
    1244
    821
    media_image2.png
    Greyscale


Regarding claim 6, MILLER as modified teaches the limitations of claim 5. MILLER additionally teaches:
a second fan (176) fluidically coupled to the second end of the inlet (between 166 and 188), wherein the second fan is further fluidically coupled to the first end of the ice maker feed duct (166).
LEE also additionally discloses:
a second fan (68) fluidically coupled to the second end of the inlet, wherein the second fan is further fluidically coupled to the first end of the ice maker feed duct (70).

Regarding claim 7, MILLER as modified teaches the limitations of claim 6. LEE additionally discloses:
wherein the second fan (68) is fluidically interconnected to the evaporator (65) only through the inlet and the outlet with the first fan (66) disposed therebetween.

Regarding claim 8, MILLER as modified teaches the limitations of claim 6. MILLER additionally discloses:
wherein the ice maker feed duct (166) includes a body portion (see FIG. 3 illustration above) disposed between the first and second ends of the ice maker feed duct, and further wherein an inclined portion of the body portion of the ice maker feed duct is linearly disposed within a single sidewall (see FIG. 3 illustration above) of the cabinet structure (102).

Regarding claim 9, MILLER as modified teaches the limitations of claim 8. MILLER additionally discloses:
wherein the ice maker return duct (168) includes a body portion (see FIG. 3 illustration above) disposed between the first and second ends of the ice maker return duct, and further wherein an inclined portion of the body portion of the ice maker return duct is linearly disposed within a single sidewall (see FIG. 3 illustration above) of the cabinet structure (102).

Regarding claim 13, MILLER discloses the limitations of claim 12. MILLER teaches ¶ 37 that fan 176 can direct chilled air from an evaporator 188A (FIGS. 3 and 7) of a sealed system 180 (FIG. 7) through a chilled air supply duct 166 to compartment 160.
MILLER is silent regarding two fans in the same evaporation compartment.
Regarding claim 13, LEE teaches: a refrigerator having
an ice maker fan (68) disposed in the second portion (see FIG. 9 illustration above) of the evaporator housing (51) and fluidically coupled to the first end of the ice maker feed duct (70).
LEE (¶ 90) employs evaporator fan 66 to provide cold air to the refrigerating in freezing compartments. LEE (¶ 102-103) employs an ice maker fan 68 to boost the cold air blown from evaporator fan 66 and provide cold air quickly to the icemaker 10.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine MILLER with the teachings of LEE to employ an ice maker fan to boost the cold air blown from the evaporator fan providing cold air quickly to the icemaker.


Regarding claim 14, MILLER as modified teaches the limitations of claim 13. MILLER additionally teaches:
wherein the ice maker fan (176) is fluidically coupled (via 166) to the compartment fan (189A) in-series (passage fan 176 can direct chilled air from an evaporator 188A (FIGS. 3 and 7) of a sealed system 180 (FIG. 7) through a chilled air supply duct 166 to compartment 160).
LEE also additionally teaches:
wherein the ice maker fan (68) is fluidically coupled (via 70) to the compartment fan (66) in-series.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER in view of ALBERTO R. GOMES (US 20200224957, hereinafter GOMES) or in the alternative LEE.
Regarding claim 10, MILLER discloses the limitations of claim 1. MILLER may not explicitly disclose: wherein the ice maker feed duct and the ice maker return duct are insulated ducts.
Regarding claim 10, GOMES (¶ 25) teaches:
wherein the ice maker feed duct (120) and the ice maker return duct (122) are insulated ducts.
GOMES (¶ 25) insulates the ducts as they are configured to carry much colder air as compared to the refrigerator compartment ducts 76, 78 and 90, 92 such that the super cooled air carried in the ice maker feed duct 120 and the ice maker return duct 122 is not diffused to other components of the refrigerator 10 along the travel path between the evaporator housing 230 and the ice maker 30.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine MILLER with the teachings of GOMES to insulate the ducts because they carry air much colder than the refrigeration compartment to inhibit the super-cooled ice-making air from diffusing to other refrigerator components.
Regarding claim 10, LEE (¶ 93) teaches:
wherein the ice maker feed duct (¶ 93; FIGS. 6-9) and the ice maker return duct (122) are insulated ducts (¶ 106 and FIGS. 6-9 clarify that the case is 60; ¶ 93 recites that the case 60 is formed of insulating material; FIG 8, the ducts 71 and 91 are surrounded by the same case 60’s hatching pattern and are thus insulated).
LEE (¶ 93) insulates the case 60 and the ducts within case 60 to prevent heat exchange between refrigerating chamber 60 and icemaker cavity 61.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine MILLER with the teachings of LEE to employ insulate the ducts to prevent heat exchange between the colder ducts and the warmer refrigeration chamber as well as to improve cool air distribution to the icemaking chamber.


Response to Arguments
Applicant’s arguments, filed June 20, 2022, with respect to the rejection(s) of claim(s) 1-2 and 4-20  under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of MILLER, LEE, and GOMES.

Applicant’s arguments with respect to claim(s) 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763